
	
		II
		Calendar No. 98
		110th CONGRESS
		1st Session
		S. 657
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Reed (for himself,
			 Mr. Roberts, Mr. Kennedy, Mr.
			 Burr, Mrs. Murray,
			 Mr. Hatch, Mr.
			 Brown, Mrs. Clinton,
			 Mr. Isakson, Mr. Bingaman, Ms.
			 Collins, and Mr. Biden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			March 29, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to add
		  requirements regarding trauma care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trauma Care Systems Planning and
			 Development Act of 2007.
		2.EstablishmentSection 1201 of the
			 Public Health Service Act (42 U.S.C.
			 300d) is amended to read as follows:
			
				1201.Establishment
					(a)In
				GeneralThe Secretary shall, with respect to trauma care—
						(1)conduct and
				support research, training, evaluations, and demonstration projects;
						(2)foster the
				development of appropriate, modern systems of such care through the sharing of
				information among agencies and individuals involved in the study and provision
				of such care;
						(3)collect, compile,
				and disseminate information on the achievements of, and problems experienced
				by, State and local agencies and private entities in providing trauma care and
				emergency medical services and, in so doing, give special consideration to the
				unique needs of rural areas;
						(4)provide to State and local agencies
				technical assistance to enhance each State’s capability to develop, implement,
				and sustain the trauma care component of each State’s plan for the provision of
				emergency medical services;
						(5)sponsor workshops
				and conferences; and
						(6)promote the
				collection and categorization of trauma data in a consistent and standardized
				manner.
						(b)Grants,
				Cooperative Agreements, and ContractsThe Secretary may make
				grants, and enter into cooperative agreements and contracts, for the purpose of
				carrying out subsection
				(a).
					.
		3.Clearinghouse on
			 Trauma Care and Emergency Medical ServicesThe Public
			 Health Service Act (42 U.S.C. 201 et seq.) is amended—
			(1)by striking
			 section 1202; and
			(2)by redesignating
			 section 1203 as section 1202.
			4.Establishment of
			 programs for improving trauma care in rural areasSection 1202 of the
			 Public Health Service Act, as
			 redesignated by section 3(2), is amended to read as follows:
			
				1202.Establishment
				of programs for improving trauma care in rural areas
					(a)In
				generalThe Secretary may make grants to public and nonprofit
				private entities for the purpose of carrying out research and demonstration
				projects with respect to improving the availability and quality of emergency
				medical services in rural areas—
						(1)by developing
				innovative uses of communications technologies and the use of new
				communications technology;
						(2)by developing model curricula, such as
				advanced trauma life support, for training emergency medical services
				personnel, including first responders, emergency medical technicians, emergency
				nurses and physicians, and paramedics—
							(A)in the assessment,
				stabilization, treatment, preparation for transport, and resuscitation of
				seriously injured patients, with special attention to problems that arise
				during long transports and to methods of minimizing delays in transport to the
				appropriate facility; and
							(B)in the management
				of the operation of the emergency medical services system;
							(3)by making training
				for original certification, and continuing education, in the provision and
				management of emergency medical services more accessible to emergency medical
				personnel in rural areas through telecommunications, home studies, providing
				teachers and training at locations accessible to such personnel, and other
				methods;
						(4)by developing
				innovative protocols and agreements to increase access to prehospital care and
				equipment necessary for the transportation of seriously injured patients to the
				appropriate facilities;
						(5)by evaluating the
				effectiveness of protocols with respect to emergency medical services and
				systems; and
						(6)by increasing communication and
				coordination with State trauma systems.
						(b)Special
				consideration for certain rural areasIn making grants under
				subsection (a), the Secretary shall give special consideration to any applicant
				for the grant that will provide services under the grant in any rural area
				identified by a State under section 1214(d)(1).
					(c)Requirement of
				applicationThe Secretary may not make a grant under subsection
				(a) unless an application for the grant is submitted to the Secretary and the
				application is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this
				section.
					.
		5.Competitive
			 grantsPart A of title XII of
			 the Public Health Service Act, as
			 amended by section 3, is amended by adding at the end the following:
			
				1203.Competitive
				grants for the improvement of trauma care
					(a)In
				GeneralThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to States,
				political subdivisions, or consortia of States or political subdivisions for
				the purpose of improving access to and enhancing the development of trauma care
				systems.
					(b)Use of
				FundsThe Secretary may make a grant under this section only if
				the applicant agrees to use the grant—
						(1)to integrate and
				broaden the reach of a trauma care system, such as by developing innovative
				protocols to increase access to prehospital care;
						(2)to strengthen,
				develop, and improve an existing trauma care system;
						(3)to expand communications between the trauma
				care system and emergency medical services through improved equipment or a
				telemedicine system;
						(4)to improve data
				collection and retention; or
						(5)to increase education, training, and
				technical assistance opportunities, such as training and continuing education
				in the management of emergency medical services accessible to emergency medical
				personnel in rural areas through telehealth, home studies, and other
				methods.
						(c)PreferenceIn
				selecting among States, political subdivisions, and consortia of States or
				political subdivisions for purposes of making grants under this section, the
				Secretary shall give preference to applicants that—
						(1)have developed a
				process, using national standards, for designating trauma centers;
						(2)recognize
				protocols for the delivery of seriously injured patients to trauma
				centers;
						(3)implement a
				process for evaluating the performance of the trauma system; and
						(4)agree to
				participate in information systems described in section 1202 by collecting,
				providing, and sharing information.
						(d)PriorityIn
				making grants under this section, the Secretary shall give priority to
				applicants that will use the grants to focus on improving access to trauma care
				systems.
					(e)Special
				considerationIn awarding
				grants under this section, the Secretary shall give special consideration to
				projects that demonstrate strong State or local support, including availability
				of non-Federal
				contributions.
					.
		6.Requirement of
			 matching funds for fiscal years subsequent to first fiscal year of
			 paymentsSection 1212 of the
			 Public Health Service Act (42 U.S.C.
			 300d–12) is amended to read as follows:
			
				1212.Requirement of
				matching funds for fiscal years subsequent to first fiscal year of
				payments
					(a)Non-Federal
				Contributions
						(1)In
				generalThe Secretary may not make payments under section 1211(a)
				unless the State involved agrees, with respect to the costs described in
				paragraph (2), to make available non-Federal contributions (in cash or in kind
				under subsection (b)(1)) toward such costs in an amount that—
							(A)for the second and
				third fiscal years of such payments to the State, is not less than $1 for each
				$1 of Federal funds provided in such payments for such fiscal years; and
							(B)for the fourth and
				subsequent fiscal years of such payments to the State, is not less than $2 for
				each $1 of Federal funds provided in such payments for such fiscal
				years.
							(2)Program
				costsThe costs referred to in paragraph (1) are—
							(A)the costs to be
				incurred by the State in carrying out the purpose described in section 1211(b);
				or
							(B)the costs of
				improving the quality and availability of emergency medical services in rural
				areas of the State.
							(3)Initial year of
				paymentsThe Secretary may not require a State to make
				non-Federal contributions as a condition of receiving payments under section
				1211(a) for the first fiscal year of such payments to the State.
						(b)Determination of
				Amount of Non-Federal ContributionWith respect to compliance
				with subsection (a) as a condition of receiving payments under section
				1211(a)—
						(1)a State may make
				the non-Federal contributions required in such subsection in cash or in kind,
				fairly evaluated, including plant, equipment, or services; and
						(2)the Secretary may
				not, in making a determination of the amount of non-Federal contributions,
				include amounts provided by the Federal Government or services assisted or
				subsidized to any significant extent by the Federal
				Government.
						.
		7.Requirements with
			 respect to carrying out purpose of allotmentsSection 1213 of the
			 Public Health Service Act (42 U.S.C.
			 300d–13) is amended to read as follows:
			
				1213.Requirements
				with respect to carrying out purpose of allotments
					(a)Trauma care
				modifications to state plan for emergency medical servicesWith
				respect to the trauma care component of a State plan for the provision of
				emergency medical services, the modifications referred to in section 1211(b)
				are such modifications to the State plan as may be necessary for the State
				involved to ensure that the plan provides for access to the highest possible
				quality of trauma care, and that the plan—
						(1)specifies that the
				modifications required pursuant to paragraphs (2) through (11) will be
				implemented by the principal State agency with respect to emergency medical
				services or by the designee of such agency;
						(2)specifies a public
				or private entity that will designate trauma care regions and trauma centers in
				the State;
						(3)subject to subsection (b), contains
				national standards and requirements of the American College of Surgeons or
				another appropriate entity for the designation of level I and level II trauma
				centers, and in the case of rural areas level III trauma centers (including
				trauma centers with specified capabilities and expertise in the care of
				pediatric trauma patient), by such entity, including standards and requirements
				for—
							(A)the number and
				types of trauma patients for whom such centers must provide care in order to
				ensure that such centers will have sufficient experience and expertise to be
				able to provide quality care for victims of injury;
							(B)the resources and
				equipment needed by such centers; and
							(C)the availability
				of rehabilitation services for trauma patients;
							(4)contains standards
				and requirements for the implementation of regional trauma care systems,
				including standards and guidelines (consistent with the provisions of section
				1867 of the Social Security Act) for
				medically directed triage and transportation of trauma patients (including
				patients injured in rural areas) prior to care in designated trauma
				centers;
						(5)subject to subsection (b), contains
				national standards and requirements, including those of the American Academy of
				Pediatrics and the American College of Emergency Physicians, for medically
				directed triage and transport of severely injured children to designated trauma
				centers with specified capabilities and expertise in the care of the pediatric
				trauma patient;
						(6)utilizes a program
				with procedures for the evaluation of designated trauma centers (including
				trauma centers described in paragraph (5)) and trauma care systems;
						(7)provides for the establishment and
				collection of data in accordance with data collection requirements developed in
				consultation with surgical, medical, and nursing specialty groups, State and
				local emergency medical services directors, and other trained professionals in
				trauma care, from each designated trauma center in the State of a central data
				reporting and analysis system—
							(A)to identify the
				number of severely injured trauma patients and the number of deaths from trauma
				within trauma care systems in the State;
							(B)to identify the
				cause of the injury and any factors contributing to the injury;
							(C)to identify the
				nature and severity of the injury;
							(D)to monitor trauma
				patient care (including prehospital care) in each designated trauma center
				within regional trauma care systems in the State (including relevant
				emergency-department discharges and rehabilitation information) for the purpose
				of evaluating the diagnosis, treatment, and treatment outcome of such trauma
				patients;
							(E)to identify the
				total amount of uncompensated trauma care expenditures for each fiscal year by
				each designated trauma center in the State; and
							(F)to identify
				patients transferred within a regional trauma system, including reasons for
				such transfer and the outcomes of such patients;
							(8)provides for the
				use of procedures by paramedics and emergency medical technicians to assess the
				severity of the injuries incurred by trauma patients;
						(9)provides for
				appropriate transportation and transfer policies to ensure the delivery of
				patients to designated trauma centers and other facilities within and outside
				of the jurisdiction of such system, including policies to ensure that only
				individuals appropriately identified as trauma patients are transferred to
				designated trauma centers, and to provide periodic reviews of the transfers and
				the auditing of such transfers that are determined to be appropriate;
						(10)conducts public
				education activities concerning injury prevention and obtaining access to
				trauma care;
						(11)coordinates
				planning for trauma systems with State disaster emergency planning and
				bioterrorism hospital preparedness planning; and
						(12)with respect to
				the requirements established in this subsection, provides for coordination and
				cooperation between the State and any other State with which the State shares
				any standard metropolitan statistical area.
						(b)Certain
				standards with respect to trauma care centers and systems
						(1)In
				generalThe Secretary may not make payments under section 1211(a)
				for a fiscal year unless the State involved agrees that, in carrying out
				paragraphs (3) through (5) of subsection (a), the State will adopt standards
				for the designation of trauma centers, and for triage, transfer, and
				transportation policies, and that the State will, in adopting such
				standards—
							(A)take into account national standards
				concerning that outline resources for optimal care of the injured
				patient;
							(B)consult with
				medical, surgical, and nursing speciality groups, hospital associations,
				emergency medical services State and local directors, concerned advocates and
				other interested parties;
							(C)conduct hearings
				on the proposed standards after providing adequate notice to the public
				concerning such hearing; and
							(D)beginning in
				fiscal year 2008, take into account the model plan described in subsection
				(c).
							(2)Quality of
				trauma careThe highest quality of trauma care shall be the
				primary goal of State standards adopted under this subsection.
						(3)Approval by the
				secretaryThe Secretary may not make payments under section
				1211(a) to a State if the Secretary determines that—
							(A)in the case of
				payments for fiscal year 2008 and subsequent fiscal years, the State has not
				taken into account national standards, including those of the American College
				of Surgeons, the American College of Emergency Physicians, and the American
				Academy of Pediatrics, in adopting standards under this subsection; or
							(B)in the case of
				payments for fiscal year 2008 and subsequent fiscal years, the State has not,
				in adopting such standards, taken into account the model plan developed under
				subsection (c).
							(c)Model trauma
				care plan
						(1)In
				generalNot later than 1 year after the date of the enactment of
				the Trauma Care Systems Planning and Development Act of 2007, the Secretary
				shall update the model plan for the designation of trauma centers and for
				triage, transfer, and transportation policies that may be adopted for guidance
				by the State. Such plan shall—
							(A)take into account
				national standards, including those of the American College of Surgeons,
				American College of Emergency Physicians, and the American Academy of
				Pediatrics;
							(B)take into account
				existing State plans;
							(C)be developed in
				consultation with medical, surgical, and nursing speciality groups, hospital
				associations, emergency medical services State directors and associations, and
				other interested parties; and
							(D)include standards
				for the designation of rural health facilities and hospitals best able to
				receive, stabilize, and transfer trauma patients to the nearest appropriate
				designated trauma center, and for triage, transfer, and transportation policies
				as they relate to rural areas.
							(2)ApplicabilityStandards
				described in paragraph (1)(D) shall be applicable to all rural areas in the
				State, including both non-metropolitan areas and frontier areas that have
				populations of less than 6,000 per square mile.
						(d)Rule of
				construction with respect to number of designated trauma
				centersWith respect to compliance with subsection (a) as a
				condition of the receipt of a grant under section 1211(a), such subsection may
				not be construed to specify the number of trauma care centers designated
				pursuant to such
				subsection.
					.
		8.Requirement of
			 submission to Secretary of trauma plan and certain informationSection 1214 of the
			 Public Health Service Act (42 U.S.C.
			 300d–14) is amended to read as follows:
			
				1214.Requirement of
				submission to Secretary of trauma plan and certain information
					(a)In
				generalFor each fiscal year, the Secretary may not make payments
				to a State under section 1211(a) unless, subject to subsection (b), the State
				submits to the Secretary the trauma care component of the State plan for the
				provision of emergency medical services, including any changes to the trauma
				care component and any plans to address deficiencies in the trauma care
				component.
					(b)Interim plan or
				description of effortsFor each fiscal year, if a State has not
				completed the trauma care component of the State plan described in subsection
				(a), the State may provide, in lieu of such completed component, an interim
				component or a description of efforts made toward the completion of the
				component.
					(c)Information
				received by state reporting and analysis systemThe Secretary may
				not make payments to a State under section 1211(a) unless the State agrees that
				the State will, not less than once each year, provide to the Secretary the
				information received by the State pursuant to section 1213(a)(7).
					(d)Availability of
				emergency medical services in rural areasThe Secretary may not
				make payments to a State under section 1211(a) unless—
						(1)the State
				identifies any rural area in the State for which—
							(A)there is no system
				of access to emergency medical services through the telephone number
				911;
							(B)there is no basic
				life-support system; or
							(C)there is no
				advanced life-support system; and
							(2)the State submits
				to the Secretary a list of rural areas identified pursuant to subparagraph (A)
				or, if there are no such areas, a statement that there are no such
				areas.
						.
		9.Restrictions on
			 use of paymentsSection 1215
			 of the Public Health Service Act (42
			 U.S.C. 300d–15) is amended to read as follows:
			
				1215.Restrictions
				on use of payments
					(a)In
				generalThe Secretary may not, except as provided in subsection
				(b), make payments under section 1211(a) for a fiscal year unless the State
				involved agrees that the payments will not be expended—
						(1)for any purpose other than developing,
				implementing, and monitoring the modifications required by section 1211(b) to
				be made to the State plan for the provision of emergency medical
				services;
						(2)to make cash
				payments to intended recipients of services provided pursuant to this
				section;
						(3)to purchase or
				improve real property (other than minor remodeling of existing improvements to
				real property);
						(4)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds; or
						(5)to provide financial assistance to any
				entity other than a public or nonprofit private entity.
						(b)WaiverThe
				Secretary may waive a restriction under subsection (a) only if the Secretary
				determines that the activities outlined by the State plan submitted under
				section 1214(a)(1) by the State involved cannot otherwise be carried
				out.
					.
		10.Requirements of
			 reports by StatesThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by striking section 1216.
		11.Report by
			 SecretarySection 1222 of the
			 Public Health Service Act (42 U.S.C.
			 300d–22) is amended to read as follows:
			
				1222.Report by
				SecretaryNot later than
				October 1, 2008, the Secretary shall report to the appropriate committees of
				Congress on the activities of the States carried out pursuant to section 1211.
				Such report shall include an assessment of the extent to which Federal and
				State efforts to develop systems of trauma care and to designate trauma centers
				have reduced the incidence of mortality, and the incidence of permanent
				disability, resulting from trauma. Such report may include any recommendations
				of the Secretary for appropriate administrative and legislative initiatives
				with respect to trauma
				care.
				.
		12.FundingSection 1232 of the
			 Public Health Service Act (42 U.S.C.
			 300d–32) is amended to read as follows:
			
				1232.Funding
					(a)Authorization of
				AppropriationsFor the purpose of carrying out parts A and B,
				there are authorized to be appropriated $12,000,000 for fiscal year 2008,
				$10,000,000 for fiscal year 2009, and $8,000,000 for each of the fiscal years
				2010 through 2012.
					(b)Reservation of
				fundsIf the amount appropriated under subsection (a) for a
				fiscal year is equal to or less than $1,000,000, such appropriation is
				available only for making grants under part A. If the amount so appropriated is
				greater than $1,000,000, 50 percent of such appropriation shall be made
				available for grants under part A and 50 percent shall be made available for
				grants under part B.
					(c)Allocation of
				funds by secretary
						(1)General
				authorityFor the purpose of carrying out part A, the Secretary
				shall make available 10 percent of the amounts appropriated for a fiscal year
				under subsection (a).
						(2)Rural
				grantsFor the purpose of carrying out section 1202, the
				Secretary shall make available 10 percent of the amounts appropriated for a
				fiscal year under subsection
				(a).
						.
		13.Institute of
			 Medicine studyPart E of title
			 XII of the Public Health Service Act
			 (20 U.S.C. 300d–51 et seq.) is amended by adding at the end the
			 following:
			
				1254.Institute of
				Medicine study
					(a)In
				GeneralThe Secretary shall enter into a contract with the
				Institute of Medicine of the National Academy of Sciences, or another
				appropriate entity, to conduct a study on the state of trauma care and trauma
				research.
					(b)ContentThe
				study conducted under subsection (a) shall—
						(1)examine and
				evaluate the state of trauma care and trauma systems research (including the
				role of Federal entities in trauma research) on the date of enactment of this
				section, and identify trauma research priorities;
						(2)examine and
				evaluate the clinical effectiveness of trauma care and the impact of trauma
				care on patient outcomes, with special attention to high-risk groups, such as
				children, the elderly, and individuals in rural areas;
						(3)examine and
				evaluate trauma systems development and identify obstacles that prevent or
				hinder the effectiveness of trauma systems and trauma systems
				development;
						(4)examine and
				evaluate alternative strategies for the organization, financing, and delivery
				of trauma care within an overall systems approach; and
						(5)examine and
				evaluate the role of trauma systems and trauma centers in preparedness for mass
				casualties.
						(c)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report containing the
				results of the study conducted under this section.
					(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $750,000 for fiscal year
				2008.
					.
		14.Residency
			 training programs in emergency medicineSection 1251 of the
			 Public Health Service Act (42 U.S.C.
			 300d–51) is amended to read as follows:
			
				1251.Residency
				training programs in emergency medicine
					(a)In
				generalThe Secretary may
				make grants to public and nonprofit private entities for the purpose of
				planning and developing approved residency training programs in emergency
				medicine.
					(b)Identification
				and referral of domestic violenceThe Secretary may make a grant
				under subsection (a) only in the applicant involved agrees that the training
				programs under subsection (a) will provide education and training in
				identifying and referring cases of domestic violence.
					(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $400,000 for each of the fiscal years
				2008 though
				2012.
					.
		15.State grants for
			 certain projectsSection 1252
			 of the Public Health Service Act (42
			 U.S.C. 300d–52) is amended in the section heading by striking
			 demonstration.
		
	
		1.Short titleThis Act may be cited as the
			 Trauma Care Systems Planning and
			 Development Act of 2007.
		2.EstablishmentSection 1201 of the
			 Public Health Service Act (42 U.S.C.
			 300d) is amended to read as follows:
			
				1201.Establishment
					(a)In
				GeneralThe Secretary shall, with respect to trauma care—
						(1)conduct and support
				research, training, evaluations, and demonstration projects;
						(2)foster the development of
				appropriate, modern systems of such care through the sharing of information
				among agencies and individuals involved in the study and provision of such
				care;
						(3)collect, compile, and
				disseminate information on the achievements of, and problems experienced by,
				State and local agencies and private entities in providing trauma care and
				emergency medical services and, in so doing, give special consideration to the
				unique needs of rural areas;
						(4)provide to State and local agencies
				technical assistance to enhance each State’s capability to develop, implement,
				and sustain the trauma care component of each State’s plan for the provision of
				emergency medical services;
						(5)sponsor workshops and
				conferences; and
						(6)promote the collection
				and categorization of trauma data in a consistent and standardized
				manner.
						(b)Grants, Cooperative
				Agreements, and ContractsThe Secretary may make grants, and
				enter into cooperative agreements and contracts, for the purpose of carrying
				out subsection
				(a).
					.
		3.Clearinghouse on Trauma
			 Care and Emergency Medical ServicesThe Public
			 Health Service Act (42 U.S.C. 201 et seq.) is amended—
			(1)by striking section 1202;
			 and
			(2)by redesignating section
			 1203 as section 1202.
			4.Establishment of
			 programs for improving trauma care in rural areasSection 1202 of the
			 Public Health Service Act, as
			 redesignated by section 3(2), is amended to read as follows:
			
				1202.Establishment of
				programs for improving trauma care in rural areas
					(a)In
				generalThe Secretary may make grants to public and nonprofit
				private entities for the purpose of carrying out research and demonstration
				projects with respect to improving the availability and quality of emergency
				medical services in rural areas—
						(1)by developing innovative
				uses of communications technologies and the use of new communications
				technology;
						(2)by developing model curricula, such as
				advanced trauma life support, for training emergency medical services
				personnel, including first responders, emergency medical technicians, emergency
				nurses and physicians, and paramedics—
							(A)in the assessment,
				stabilization, treatment, preparation for transport, and resuscitation of
				seriously injured patients, with special attention to problems that arise
				during long transports and to methods of minimizing delays in transport to the
				appropriate facility; and
							(B)in the management of the
				operation of the emergency medical services system;
							(3)by making training for
				original certification, and continuing education, in the provision and
				management of emergency medical services more accessible to emergency medical
				personnel in rural areas through telecommunications, home studies, providing
				teachers and training at locations accessible to such personnel, and other
				methods;
						(4)by developing innovative
				protocols and agreements to increase access to prehospital care and equipment
				necessary for the transportation of seriously injured patients to the
				appropriate facilities;
						(5)by evaluating the
				effectiveness of protocols with respect to emergency medical services and
				systems; and
						(6)by increasing communication and
				coordination with State trauma systems.
						(b)Special consideration
				for certain rural areasIn making grants under subsection (a),
				the Secretary shall give special consideration to any applicant for the grant
				that will provide services under the grant in any rural area identified by a
				State under section 1214(d)(1).
					(c)Requirement of
				applicationThe Secretary may not make a grant under subsection
				(a) unless an application for the grant is submitted to the Secretary and the
				application is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this
				section.
					.
		5.Competitive
			 grantsPart A of title XII of
			 the Public Health Service Act, as
			 amended by section 3, is amended by adding at the end the following:
			
				1203.Competitive grants
				for the improvement of trauma care
					(a)In
				GeneralThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to States,
				political subdivisions, or consortia of States or political subdivisions for
				the purpose of improving access to and enhancing the development of trauma care
				systems.
					(b)Use of
				FundsThe Secretary may make a grant under this section only if
				the applicant agrees to use the grant—
						(1)to integrate and broaden
				the reach of a trauma care system, such as by developing innovative protocols
				to increase access to prehospital care;
						(2)to strengthen, develop,
				and improve an existing trauma care system;
						(3)to expand communications between the trauma
				care system and emergency medical services through improved equipment or a
				telemedicine system;
						(4)to improve data
				collection and retention; or
						(5)to increase education, training, and
				technical assistance opportunities, such as training and continuing education
				in the management of emergency medical services accessible to emergency medical
				personnel in rural areas through telehealth, home studies, and other
				methods.
						(c)PreferenceIn
				selecting among States, political subdivisions, and consortia of States or
				political subdivisions for purposes of making grants under this section, the
				Secretary shall give preference to applicants that—
						(1)have developed a process,
				using national standards, for designating trauma centers;
						(2)recognize protocols for
				the delivery of seriously injured patients to trauma centers;
						(3)implement a process for
				evaluating the performance of the trauma system; and
						(4)agree to participate in
				information systems described in section 1202 by collecting, providing, and
				sharing information.
						(d)PriorityIn
				making grants under this section, the Secretary shall give priority to
				applicants that will use the grants to focus on improving access to trauma care
				systems.
					(e)Special
				considerationIn awarding
				grants under this section, the Secretary shall give special consideration to
				projects that demonstrate strong State or local support, including availability
				of non-Federal
				contributions.
					.
		6.Requirement of matching
			 funds for fiscal years subsequent to first fiscal year of
			 paymentsSection 1212 of the
			 Public Health Service Act (42 U.S.C.
			 300d–12) is amended to read as follows:
			
				1212.Requirement of
				matching funds for fiscal years subsequent to first fiscal year of
				payments
					(a)Non-Federal
				Contributions
						(1)In
				generalThe Secretary may not make payments under section 1211(a)
				unless the State involved agrees, with respect to the costs described in
				paragraph (2), to make available non-Federal contributions (in cash or in kind
				under subsection (b)(1)) toward such costs in an amount that—
							(A)for the second and third
				fiscal years of such payments to the State, is not less than $1 for each $1 of
				Federal funds provided in such payments for such fiscal years; and
							(B)for the fourth and
				subsequent fiscal years of such payments to the State, is not less than $2 for
				each $1 of Federal funds provided in such payments for such fiscal
				years.
							(2)Program
				costsThe costs referred to in paragraph (1) are—
							(A)the costs to be incurred
				by the State in carrying out the purpose described in section 1211(b);
				or
							(B)the costs of improving
				the quality and availability of emergency medical services in rural areas of
				the State.
							(3)Initial year of
				paymentsThe Secretary may not require a State to make
				non-Federal contributions as a condition of receiving payments under section
				1211(a) for the first fiscal year of such payments to the State.
						(b)Determination of Amount
				of Non-Federal ContributionWith respect to compliance with
				subsection (a) as a condition of receiving payments under section
				1211(a)—
						(1)a State may make the
				non-Federal contributions required in such subsection in cash or in kind,
				fairly evaluated, including plant, equipment, or services; and
						(2)the Secretary may not, in
				making a determination of the amount of non-Federal contributions, include
				amounts provided by the Federal Government or services assisted or subsidized
				to any significant extent by the Federal
				Government.
						.
		7.Requirements with
			 respect to carrying out purpose of allotmentsSection 1213 of the
			 Public Health Service Act (42 U.S.C.
			 300d–13) is amended to read as follows:
			
				1213.Requirements with
				respect to carrying out purpose of allotments
					(a)Trauma care
				modifications to state plan for emergency medical servicesWith
				respect to the trauma care component of a State plan for the provision of
				emergency medical services, the modifications referred to in section 1211(b)
				are such modifications to the State plan as may be necessary for the State
				involved to ensure that the plan provides for access to the highest possible
				quality of trauma care, and that the plan—
						(1)specifies that the
				modifications required pursuant to paragraphs (2) through (11) will be
				implemented by the principal State agency with respect to emergency medical
				services or by the designee of such agency;
						(2)specifies a public or
				private entity that will designate trauma care regions and trauma centers in
				the State;
						(3)subject to subsection (b), contains
				national standards and requirements of the American College of Surgeons or
				another appropriate entity for the designation of level I and level II trauma
				centers, and in the case of rural areas level III trauma centers (including
				trauma centers with specified capabilities and expertise in the care of
				pediatric trauma patient), by such entity, including standards and requirements
				for—
							(A)the number and types of
				trauma patients for whom such centers must provide care in order to ensure that
				such centers will have sufficient experience and expertise to be able to
				provide quality care for victims of injury;
							(B)the resources and
				equipment needed by such centers; and
							(C)the availability of
				rehabilitation services for trauma patients;
							(4)contains standards and
				requirements for the implementation of regional trauma care systems, including
				standards and guidelines (consistent with the provisions of section 1867 of the
				Social Security Act) for medically
				directed triage and transportation of trauma patients (including patients
				injured in rural areas) prior to care in designated trauma centers;
						(5)subject to subsection (b), contains
				national standards and requirements, including those of the American Academy of
				Pediatrics and the American College of Emergency Physicians, for medically
				directed triage and transport of severely injured children to designated trauma
				centers with specified capabilities and expertise in the care of the pediatric
				trauma patient;
						(6)utilizes a program with
				procedures for the evaluation of designated trauma centers (including trauma
				centers described in paragraph (5)) and trauma care systems;
						(7)provides for the establishment and
				collection of data in accordance with data collection requirements developed in
				consultation with surgical, medical, and nursing specialty groups, State and
				local emergency medical services directors, and other trained professionals in
				trauma care, from each designated trauma center in the State of a central data
				reporting and analysis system—
							(A)to identify the number of
				severely injured trauma patients and the number of deaths from trauma within
				trauma care systems in the State;
							(B)to identify the cause of
				the injury and any factors contributing to the injury;
							(C)to identify the nature
				and severity of the injury;
							(D)to monitor trauma patient
				care (including prehospital care) in each designated trauma center within
				regional trauma care systems in the State (including relevant
				emergency-department discharges and rehabilitation information) for the purpose
				of evaluating the diagnosis, treatment, and treatment outcome of such trauma
				patients;
							(E)to identify the total
				amount of uncompensated trauma care expenditures for each fiscal year by each
				designated trauma center in the State; and
							(F)to identify patients
				transferred within a regional trauma system, including reasons for such
				transfer and the outcomes of such patients;
							(8)provides for the use of
				procedures by paramedics and emergency medical technicians to assess the
				severity of the injuries incurred by trauma patients;
						(9)provides for appropriate
				transportation and transfer policies to ensure the delivery of patients to
				designated trauma centers and other facilities within and outside of the
				jurisdiction of such system, including policies to ensure that only individuals
				appropriately identified as trauma patients are transferred to designated
				trauma centers, and to provide periodic reviews of the transfers and the
				auditing of such transfers that are determined to be appropriate;
						(10)conducts public
				education activities concerning injury prevention and obtaining access to
				trauma care;
						(11)coordinates planning for
				trauma systems with State disaster emergency planning and bioterrorism hospital
				preparedness planning; and
						(12)with respect to the
				requirements established in this subsection, provides for coordination and
				cooperation between the State and any other State with which the State shares
				any standard metropolitan statistical area.
						(b)Certain standards with
				respect to trauma care centers and systems
						(1)In
				generalThe Secretary may not make payments under section 1211(a)
				for a fiscal year unless the State involved agrees that, in carrying out
				paragraphs (3) through (5) of subsection (a), the State will adopt standards
				for the designation of trauma centers, and for triage, transfer, and
				transportation policies, and that the State will, in adopting such
				standards—
							(A)take into account national standards that
				outline resources for optimal care of the injured patient;
							(B)consult with medical,
				surgical, and nursing speciality groups, hospital associations, emergency
				medical services State and local directors, concerned advocates and other
				interested parties;
							(C)conduct hearings on the
				proposed standards after providing adequate notice to the public concerning
				such hearing; and
							(D)beginning in fiscal year
				2008, take into account the model plan described in subsection (c).
							(2)Quality of trauma
				careThe highest quality of trauma care shall be the primary goal
				of State standards adopted under this subsection.
						(3)Approval by the
				secretaryThe Secretary may not make payments under section
				1211(a) to a State if the Secretary determines that—
							(A)in the case of payments
				for fiscal year 2008 and subsequent fiscal years, the State has not taken into
				account national standards, including those of the American College of
				Surgeons, the American College of Emergency Physicians, and the American
				Academy of Pediatrics, in adopting standards under this subsection; or
							(B)in the case of payments
				for fiscal year 2008 and subsequent fiscal years, the State has not, in
				adopting such standards, taken into account the model plan developed under
				subsection (c).
							(c)Model trauma care
				plan
						(1)In
				generalNot later than 1 year after the date of the enactment of
				the Trauma Care Systems Planning and Development Act of 2007, the Secretary
				shall update the model plan for the designation of trauma centers and for
				triage, transfer, and transportation policies that may be adopted for guidance
				by the State. Such plan shall—
							(A)take into account
				national standards, including those of the American College of Surgeons,
				American College of Emergency Physicians, and the American Academy of
				Pediatrics;
							(B)take into account
				existing State plans;
							(C)be developed in
				consultation with medical, surgical, and nursing speciality groups, hospital
				associations, emergency medical services State directors and associations, and
				other interested parties; and
							(D)include standards for the
				designation of rural health facilities and hospitals best able to receive,
				stabilize, and transfer trauma patients to the nearest appropriate designated
				trauma center, and for triage, transfer, and transportation policies as they
				relate to rural areas.
							(2)ApplicabilityStandards
				described in paragraph (1)(D) shall be applicable to all rural areas in the
				State, including both non-metropolitan areas and frontier areas that have
				populations of less than 6,000 per square mile.
						(d)Rule of construction
				with respect to number of designated trauma centersWith respect
				to compliance with subsection (a) as a condition of the receipt of a grant
				under section 1211(a), such subsection may not be construed to specify the
				number of trauma care centers designated pursuant to such
				subsection.
					.
		8.Requirement of
			 submission to Secretary of trauma plan and certain informationSection 1214 of the
			 Public Health Service Act (42 U.S.C.
			 300d–14) is amended to read as follows:
			
				1214.Requirement of
				submission to Secretary of trauma plan and certain information
					(a)In
				generalFor each fiscal year, the Secretary may not make payments
				to a State under section 1211(a) unless, subject to subsection (b), the State
				submits to the Secretary the trauma care component of the State plan for the
				provision of emergency medical services, including any changes to the trauma
				care component and any plans to address deficiencies in the trauma care
				component.
					(b)Interim plan or
				description of effortsFor each fiscal year, if a State has not
				completed the trauma care component of the State plan described in subsection
				(a), the State may provide, in lieu of such completed component, an interim
				component or a description of efforts made toward the completion of the
				component.
					(c)Information received by
				state reporting and analysis systemThe Secretary may not make
				payments to a State under section 1211(a) unless the State agrees that the
				State will, not less than once each year, provide to the Secretary the
				information received by the State pursuant to section 1213(a)(7).
					(d)Availability of
				emergency medical services in rural areasThe Secretary may not
				make payments to a State under section 1211(a) unless—
						(1)the State identifies any
				rural area in the State for which—
							(A)there is no system of
				access to emergency medical services through the telephone number 911;
							(B)there is no basic
				life-support system; or
							(C)there is no advanced
				life-support system; and
							(2)the State submits to the
				Secretary a list of rural areas identified pursuant to paragraph (1) or, if
				there are no such areas, a statement that there are no such
				areas.
						.
		9.Restrictions on use of
			 paymentsSection 1215 of the
			 Public Health Service Act (42 U.S.C.
			 300d–15) is amended to read as follows:
			
				1215.Restrictions on use
				of payments
					(a)In
				generalThe Secretary may not, except as provided in subsection
				(b), make payments under section 1211(a) for a fiscal year unless the State
				involved agrees that the payments will not be expended—
						(1)for any purpose other than developing,
				implementing, and monitoring the modifications required by section 1211(b) to
				be made to the State plan for the provision of emergency medical
				services;
						(2)to make cash payments to
				intended recipients of services provided pursuant to this section;
						(3)to purchase or improve
				real property (other than minor remodeling of existing improvements to real
				property);
						(4)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds; or
						(5)to provide financial assistance to any
				entity other than a public or nonprofit private entity.
						(b)WaiverThe
				Secretary may waive a restriction under subsection (a) only if the Secretary
				determines that the activities outlined by the State plan submitted under
				section 1213(a)(1) by the State involved cannot otherwise be carried
				out.
					.
		10.Requirements of reports
			 by StatesThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by striking section 1216.
		11.Report by
			 SecretarySection 1222 of the
			 Public Health Service Act (42 U.S.C.
			 300d–22) is amended to read as follows:
			
				1222.Report by
				SecretaryNot later than
				October 1, 2008, the Secretary shall report to the appropriate committees of
				Congress on the activities of the States carried out pursuant to section 1211.
				Such report shall include an assessment of the extent to which Federal and
				State efforts to develop systems of trauma care and to designate trauma centers
				have reduced the incidence of mortality, and the incidence of permanent
				disability, resulting from trauma. Such report may include any recommendations
				of the Secretary for appropriate administrative and legislative initiatives
				with respect to trauma
				care.
				.
		12.FundingSection 1232 of the
			 Public Health Service Act (42 U.S.C.
			 300d–32) is amended to read as follows:
			
				1232.Funding
					(a)Authorization of
				AppropriationsFor the purpose of carrying out parts A and B,
				there are authorized to be appropriated $12,000,000 for fiscal year 2008,
				$10,000,000 for fiscal year 2009, and $8,000,000 for each of the fiscal years
				2010 through 2012.
					(b)Reservation of
				fundsIf the amount appropriated under subsection (a) for a
				fiscal year is equal to or less than $1,000,000, such appropriation is
				available only for making grants under part A. If the amount so appropriated is
				greater than $1,000,000, 50 percent of such appropriation shall be made
				available for grants under part A and 50 percent shall be made available for
				grants under part B.
					(c)Allocation of funds by
				secretary
						(1)General
				authorityFor the purpose of carrying out part A, the Secretary
				shall make available 10 percent of the amounts appropriated for a fiscal year
				under subsection (a).
						(2)Rural
				grantsFor the purpose of carrying out section 1202, the
				Secretary shall make available 10 percent of the amounts appropriated for a
				fiscal year under subsection
				(a).
						.
		13.Residency training
			 programs in emergency medicineSection 1251 of the
			 Public Health Service Act (42 U.S.C.
			 300d–51) is amended to read as follows:
			
				1251.Residency training
				programs in emergency medicine
					(a)In
				generalThe Secretary may
				make grants to public and nonprofit private entities for the purpose of
				planning and developing approved residency training programs in emergency
				medicine.
					(b)Identification and
				referral of domestic violenceThe Secretary may make a grant
				under subsection (a) only if the applicant involved agrees that the training
				programs under subsection (a) will provide education and training in
				identifying and referring cases of domestic violence.
					(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $400,000 for each of the fiscal years
				2008 though
				2012.
					.
		14.State grants for
			 certain projectsSection 1252
			 of the Public Health Service Act (42
			 U.S.C. 300d–52) is amended in the section heading by striking
			 demonstration.
		
	
		March 29, 2007
		Reported with an amendment
	
